              Case 1:19-cv-01013-DLC Document 91 Filed 09/27/19 Page 1 of 1
Miles N. Ruthberg                                                    53rd at Third
Direct Dial: +1.212.906.1200                                         885 Third Avenue
miles.ruthberg@lw.com                                                New York, New York 10022-4834
                                                                     Tel: +1.212.906.1200 Fax: +1.212.751.4864
                                                                     www.lw.com

                                                                     FIRM / AFFILIATE OFFICES
                                                                     Beijing          Moscow
                                                                     Boston           Munich
                                                                     Brussels         New York
                                                                     Century City     Orange County
September 27, 2019                                                   Chicago          Paris
                                                                     Dubai            Riyadh
                                                                     Düsseldorf       San Diego
                                                                     Frankfurt        San Francisco
VIA ECF                                                              Hamburg          Seoul
                                                                     Hong Kong        Shanghai
                                                                     Houston          Silicon Valley
                                                                     London           Singapore
The Honorable Denise L. Cote                                         Los Angeles      Tokyo
United States District Judge                                         Madrid           Washington, D.C.
Southern District of New York                                        Milan
500 Pearl Street, Room 1910
New York, New York 10007


           Re:        In re General Elec. Sec. Litig., Case No. 19-cv-1013 (DLC)


Dear Judge Cote:

        On behalf of Defendants General Electric Company (“GE”), John L. Flannery, Jamie S.
Miller, Jan R. Hauser, Russell Stokes, Chuck Nugent, Scott Strazik, and Joe Mastrangelo
(collectively, “Defendants”), we write pursuant to Rule 3.F. of Your Honor’s Individual Practices
to request that oral argument be held with respect to Defendants’ Motion to Dismiss the Second
Amended Complaint.

                                                   Respectfully submitted,

                                                   /s/ Miles N. Ruthberg          _

                                                   Miles N. Ruthberg
                                                   of LATHAM & WATKINS LLP


cc:        All Counsel of Record (via ECF)
